Ninth Court of Appeals
BE IT REMEMBERED:

              THAT at the term of the Honorable Ninth Court of Appeals of the State of
Texas, begun and holden at Beaumont on the 1st day of January, A.D. 2013, present, Chief
Justice STEVE MCKEITHEN and Justices DAVID B. GAULTNEY, CHARLES KREGER
and HOLLIS HORTON.

               “ Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated January 17, 2013, it is ordered that these causes be transferred to the Fourteenth Court
of Appeals, at Houston, Texas, and that the Clerk of this Court certify all orders made in this
Court, and transmit all records and papers in said cause to the Clerk of the Fourteenth Court
of Appeals.

       09-12-601-CV           Farmers Texas County v. Ashlee Elizabeth Pagan
       09-12-603-CV           Robert Arnold v. City of Orange, Texas
       09-12-604-CV           Mutual of Omaha Life v. Johnny Costello
       09-13-002-CR           Johnathan Wayne Hunt v. State of Texas
       09-13-003-CR           Steven Keith Milliff v. State of Texas
       09-13-006-CR           Anataja Doniisha Harris v. State of Texas
       09-13-007-CR           Patrick Monroe Brown v. State of Texas
       09-13-008-CR           Patrick Monroe Brown v. State of Texas
       09-13-009-CR           Patrick Monroe Brown v. State of Texas
       09-13-010-CR           Patrick Monroe Brown v. State of Texas
       09-13-012-CV           Orange Assn. of Fire Fighters v. City of Orange, Texas et al
       09-13-013-CR           Erick Lionel Miller v. State of Texas


               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’ s
order entered from this Court to the Court of Appeals for the Fourteenth District of Texas at
Houston as appears of record in Minute Book Volume 17 Page 245.”

             IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this
Court at Beaumont this 24th of January 2013.

                                             __________________________
                                             Carol Anne Harley
                                             Clerk of the Court